DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 March 2019 
is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 1-3:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).
         Some of the text within the boxes is too small.  Perhaps the drawing Figure 1 can be enlarged and rotated to utilize the full sheet of paper that the figure is on.  Figures 2 and  could also be enlarged slightly to encompass the full page as well.


      Figure 1:  Reference box (400) should be corrected to read
-- Control Unit --, which is consistent with the terminology used throughout the specification.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
   Paragraph [0002], line 1:  The term -- has -- should be inserted prior to the term "known".
   Paragraph [0010], line 3:  The term "increase" should be deleted; or the term "increase" should be corrected to read -- increases --.
   Paragraph [0011], line 2:  A -- comma -- should be inserted after the term "channel".
   Paragraph [0017], line 13:  The term "increase" should be deleted; or the term "increase" should be corrected to read -- increases --.
   Paragraph [0018], line 6:  A -- period -- should be inserted at the end of the sentence.
   Paragraph [0021], line 2:  The second occurrence of the term "first" should be corrected to read -- second --.
   Paragraph [0023], lines 3 and 5:  The term "first" should be corrected to read
-- second --.
   Paragraph [0024], lines 1 and 5:  The term "first" should be corrected to read
-- second --.
   Paragraph [0025], line 1:  The second occurrence of the term "first" should be corrected to read -- second --.
   Paragraph [0029], line 3:  Reference numeral "14" should be corrected to read-- 14a --.
   Paragraph [0031], lines 2 and 5:  Reference numeral "4" should be corrected to read -- 100 --.
   Paragraph [0033], line 1:  The term "First" should be corrected to read
-- Second --.
   
   Paragraph [0036], line 5:  The term "route" should be corrected to read
-- channel --, which is used throughout the specification.  Consistency in the terminology used prevents potential confusion.  
   Paragraph [0037], line 3:  The term "outlet" should be corrected to read
-- discharge --.  Consistency in the terminology used prevents potential confusion.
	   Paragraph [0040], line 1:  The second occurrence of the term "of" should be corrected to read -- from -- since of suggests that the analysis is happening to the lower separation cell not by the separation cell.
   Paragraph [0040], line 2:  A -- comma -- should be inserted after the term "First"; and reference numeral "4" should be corrected to read -- 100 --.
   Paragraph [0040], line 3:  The first occurrence of the term "cell" should be corrected to read -- channel --.
   Paragraph [0040], line 6: The term "first" should be corrected to read
-- second --.
   Paragraph [0041], lines 3 and 8:  The term "first" should be corrected to read
-- second --.
   Paragraph [0041], line 4:  Reference numeral "4a" should be corrected to read -- 4b --.
    Paragraph [0043], line 6:  Reference numeral "2a" should be corrected to read -- 2b --.
   Paragraph [0044], line 4:  The numeral "0" should be corrected to read
-- zero --.
   Paragraph [0044], line 6:  The term "first" should be corrected to read
-- second --.
   Paragraph [0044], line 7:  Should the term "upper" be corrected to read
-- lower -- as the rest of the paragraph appears to be referencing the lower separation cell 2b? 
   Paragraph [0046], lines 2 and 4:  The term "first" should be corrected to read
-- second --.
   Paragraph [0047], line 2:  The term "first" should be corrected to read
-- second --.
  
Appropriate correction is required.

Claim Objections
Claims 1-4 are objected to because of the following informalities:
   Re claim 1, claim line 2:  The term -- each -- should be inserted prior to the term "including"; and a -- colon -- should be inserted after the term "including".
   Re claim 1, claim line 3:  The term -- configured -- should be inserted prior to the term "for" to positively recite the functionality of the separation channel.
   Re claim 1, claim line 3:  The phrase "the flow" lacks antecedent basis.
   Re claim 1, claim line 6:  The phrase "the other end" lacks antecedent basis.
   Re claim 1, claim line 19:  The term -- configured -- should be inserted prior to the term "for" to positively recite the functionality of the channel switching unit.
   Re claim 1, claim line 19:  The phrase "the connection" lacks antecedent basis.
   Re claim 1, claim line 22:  The term -- configured -- should be inserted prior to the term "for" to positively recite the functionality of the control unit.
   Re claim 1, claim line 23:  The phrase "the process" lacks antecedent basis.
   Re claim 3, claim line 2:  The term -- configured -- should be inserted prior to the term "for" to positively recite the functionality of the discharge port.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 3, claim line 1:  It is unclear which "separation cell" is being referenced here; each separation cell, the lower separation cell or the upper separation cell.  

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
   Prior art was not relied upon to reject claims 1-4 because the prior art of record fails to teach and/or make obvious a field flow fractionation device comprising a channel switching unit for switching the connection of the second carrier fluid supply unit to any one port of the second inlet port of the upper separation cell, the first inlet port of the lower separation cell, or the second inlet port of the lower separation cell; and -17-a control unit for controlling the channel switching unit to connect the second carrier fluid supply unit to the second inlet port of the upper separation cell during the process of focusing to generate flow of carrier fluid counter to the flow of carrier fluid from the first inlet port within the upper separation cell, and to connect the second carrier fluid supply unit to the first inlet port or the second inlet port of the lower separation cell after the process of focusing in the upper separation cell in combination with all of the remaining limitations of the claim.
The closest prior art, US 6,192,764, discloses a field fractionation device having   
a separation cell including a separation channel, a first inlet port, a second inlet port, and an effluent chamber adjoining the separation channel across a separation membrane, but fails to disclose a channel switching unit and a control unit performing the functions as claimed.

Claims 1-2 and 4 are objected to, but would be allowable if the objections within the claims were corrected.
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   The prior art discloses various field flow fractionation devices.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856